DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 04/25/2022, as directed by the Non-Final Rejection on 11/24/2021. Claims 1 and 34-35 are amended. Claims 1-35 are pending in the instant application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-12, 15-16, 21-27 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lees (US 2010/0147314), in view of Sanders (US 2644447) and Baranov (US 2006/0238006) and Stauch (U.S 2012/0053633).
Regarding claim 1, Lees teaches:
A scoliosis treatment platform (see Abstract and Paragraph 0047, the device straightens the spine and is thus suitable for treatment of scoliosis), comprising:
a seat (Fig. 4-6 and Paragraph 0036; seat 420);
leg structures connected to the seat, the leg structures configured to support the seat at a vertical position above a base upon which the leg structures are positioned (Fig. 4-6 and Paragraph 0040; chair assembly 440, frame 410);
at least one frame member positioned at a corresponding fixed location relative to the seat, the at least one frame member extending upward above the seat (Fig. 4-6 and Paragraphs 0036, 0048; chair assembly 412);
Lee is silent regarding an actuator assembly connected to one of the at least one frame member, the actuator assembly including a cushion oriented toward a region overlying the seat such that at least a portion of the cushion is configured to contact a first lateral side of a patient when the patient is seated on the seat, the actuator assembly configured to apply a specified lateral-to-medial force through the cushion to at least a lateral portion of a rib cage of the patient when the patient is seated on the seat.
Sanders teaches wherein an actuator assembly is connected to one of the at least one frame member (see Fig. 1-2, and Col. 3 lines 20-35 and Col. 5 lines 38-50, posts 21/22 connect to brackets 23/24 which are connected to bars 25/26 which can be loosened/tightened to bring the pads 8/9 into contact with the patient), the actuator assembly including a cushion oriented toward a region overlying the seat such that at least a portion of the cushion is configured to contact a first lateral side of a patient when the patient is seated on the seat (pads 8/9, see Fig. 1-2, the pads are oriented toward the seat and contact the lateral sides of the patient), the actuator assembly configured to apply a lateral-to-medial force through the cushion to at least a lateral portion of a rib cage of the patient when the patient is seated on the seat (see Fig. 2 and Col. 2 lines 40-47 and Col. 1, the pads are brought into contact with the patient to apply a force to the ribs such that applied motion is translated to the spine; Locking the pads into tight, direct contact with the sides of the patient imparts at least a force in the lateral-medial direction with respect to the patient).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lees to include the actuator assembly with pads to contact the lateral sides of the patient to the posts 26a/b of the frame assembly 412 of Lees, such as that taught by Sanders, in order to apply forces to the patient’s ribs and spine to correct and straighten posture through a cushioned interface(see Col. 2 line 51 – Col. 3 line 8; and Col. 6 lines 8-12).
The modified device of Lees and Sanders is silent regarding wherein the actuator assembly is configured to apply a specified lateral-to-medial force through the cushion to the lateral portion of a rib cage of the patient when the patient is seated on the seat.
Baranov teaches a spinal adjustment apparatus that has cushions for applying force that are adjustable to apply a specified force (Fig. 1, 3 and Paragraphs 0036-0038, 0042; back support 38, slide-block 40, pillow 42, screw 44, lock-nut 46 provide adjustment of the cushions to press more against the patient’s body to selectively adjust their posture) and wherein the specified force is a linearly directed force (see Fig. 1, 3 and Paragraphs 0036-0038, 0042, the tightening of the screws to bring the cushion against the patient is a linearly directed force).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have  modified the device of Lees to include the screw and lock-nut structure to the posts 21/22 and brackets 23/24 of the cushion assemblies of Sanders, such as that taught by Baranov, in order to apply specified and controlled compression to the patient’s spine to adjust and refine posture into an optimal shape (see Fig. 1 and Paragraphs 0036-0038; It is further noted tightening of the cushion assemblies of Sanders against the sides of the patient with the screw/tightening mechanism of Baranov would apply a specified and linear lateral-to-medial force).
The modified device of Lees is silent regarding wherein the applied force is within a range extending from about 50 pounds of applied force to about 200 pounds of applied force.
However, Stauch teaches that the force sufficient to treat scoliosis via actuators is preferably at least 300 N (see Paragraph 0016; The force sufficient to treat scoliosis is preferably 300N, which is equivalent to approximately 67.44 pounds of applied force).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lees to have included applying a specified force within the range of about 50 pounds to about 200 pounds via tightening of the screws of Baranov to compress the cushions against the patients sides, such as that taught by Stauch, in order to provide compressive forces necessary to treat scoliosis and straighten the spine (see Stauch Paragraph 0016).
Regarding claim 6, the modified device of Lees discloses the device of claim 1.
Sanders further teaches wherein the actuator assembly is configured to move along the frame member to a prescribed position, and wherein the actuator assembly is configured to maintain the prescribed position on the frame member (see Fig. 1-3 and Col. 3 lines 20-41, the pads are adjusted along the brackets 27 and 28 by loosening screws 30 and adjusting the bars on the brackets; Tightening can then maintain the prescribed position).
Regarding claim 7, the modified device of Lees discloses the device of claim 6.
                Sanders further teaches wherein the actuator assembly is configured to position the cushion in a prescribed three- dimensional orientation at a prescribed position within the region overlying the seat (see Fig. 1-3 and Col. 3 lines 20-41; The cushion may be moved and locked in position at a specified/prescribed position against the patient; It is noted that positioning the cushion against the patient to effect the spine places the cushion at a 3-D orientation at a prescribed position).
                Baranov also teaches adjustment of the cushion and thereby also teaches positioning of the cushion in a prescribed 3-D orientation at a prescribed position (see Paragraphs 0036-0038).
Regarding claim 8, the modified device of Lees discloses the device of claim 1.
Sanders further teaches wherein the actuator assembly is configured to position the cushion in a prescribed three- dimensional orientation at a prescribed position within the region overlying the seat (see Fig. 1-3 and Col. 3 lines 20-41; The cushion may be moved and locked in position at a specified/prescribed position against the patient; It is noted that positioning the cushion against the patient to effect the spine places the cushion at a 3-D orientation at a prescribed position).
                Baranov also teaches adjustment of the cushion and thereby also teaches positioning of the cushion in a prescribed 3-D orientation at a prescribed position (see Paragraphs 0036-0038).
Regarding claim 9, the modified device of Lees discloses the device of claim 1.
Sanders further teaches wherein a portion of the cushion that is configured to contact the first lateral side of the patient has a shape that substantially matches a shape of the first lateral side of the patient (see Fig. 2, pads 8/9 match shape of patient 1).
Regarding claim 10, the modified device of Lees discloses the device of claim 1.
Lees further discloses wherein the corresponding fixed location of one or more of the at least one frame member relative to the seat is adjustable (see Fig. 5-6 and Paragraph 0042; seat 420, arrow d; Examiner notes that while the applicant has disclosed and appears to intend the movement of the frame members with the seat fixed, the claim also can be interpreted under the broadest reasonable interpretation that the frame members are fixed and the seat is movable as is taught in Lees).
Regarding claim 11, the modified device of Lees discloses the device of claim 1.
Baranov further discloses wherein the actuator assembly includes a cushion movement mechanism configured to move the cushion in a controlled manner toward the patient and away from the patient when the patient is seated on the seat (Fig. 1-3; 0019-0023, 0037, 0042, the cushion positions may be adjusted toward or away from the patient with the screw).
Regarding claim 12, the modified device of Lees discloses the device of claim 11.
Baranov further discloses wherein the cushion movement mechanism is manually controlled (Fig. 1-3; 0019-0023, 0037, 0042, cushion movement toward/from the patient is manual).
Regarding claim 15, the modified device of Lees discloses the device of claim 1.
Baranov further discloses wherein the actuator assembly includes a release mechanism configured to move the cushion away from the patient when the patient is seated on the seat (Fig. 1-3; 0019- 0023, 0037, 0042; The unscrewing of screw 44 to move the pillow 42 in a horizontal direction away from the patient is interpreted as a release mechanism).
Regarding claim 16, the modified device of Lees discloses the device of claim 15.
Baranov further discloses wherein the release mechanism is manually activatable (Fig. 1-3; Paragraphs 0019-0023, 0037, 0042; Unscrewing screw 44 to move the pillow 42 away is considered manual activation of the release mechanism).
Regarding claim 21, the modified device of Lees discloses the device of claim 1.
Lees further discloses a vertical support connected to one or more of the seat, the leg structures, and the at least one frame member (Fig. 4-6; Paragraphs 0036, 0048; chair assembly 412); and
an arm rest platform connected to the vertical support (Fig. 4-6; 0036, 0048; arm hold 460).
Regarding claim 22, the modified device of Lees discloses the device of claim 1.
Lees further discloses a first vertical support connected to one or more of the seat, the leg structures, and the at least one frame member (Fig. 4-6; Paragraphs 0036, 0048; chair assembly 412);
a first arm rest platform connected to the first vertical support (Fig. 4-6; Paragraphs 0036, 0048; arm hold 460);
a second vertical support connected to one or more of the seat, the leg structures, and the at least one frame member (Fig. 4-6; Paragraphs 0036, 0048; chair assembly 412); and
a second arm rest platform connected to the second vertical support (Fig. 4-6; Paragraphs 0036, 0048; arm hold 460), wherein the first and second arm rest platforms are positioned on opposite sides of the scoliosis treatment platform (Fig. 4-6; Paragraphs 0036, 0048; arm hold 460).
Regarding claim 23, the modified device of Lees discloses the device of claim 1.
Lees further discloses an upright structure positioned near the scoliosis treatment platform, the upright structure positioned and configured to be gripped and pulled upon by the patient when the patient is seated on the seat (Fig. 4-6; Paragraph 0049; hand support 470; The hand support is positioned on a vertical post and is configured to provide support and comfort to the hands and arms of the patient, which means that is configured to be gripped and pulled upon by the patient when the patient is seated on the seat).
Regarding claim 24, the modified device of Lees discloses the device of claim 1.
Lees further discloses wherein the actuator assembly is connected to a first frame member of the at least one frame member (Fig. 4-6; 0036, 0048; chair assembly 412, arm hold 460).
Sanders further teaches wherein the actuator assembly is a first actuator assembly, and wherein the cushion of the first actuator assembly is a first cushion (see Figs. 1-2, arms/bars on either side and thus includes a first actuator assembly and a first cushion).
Baranov further teaches wherein the actuator assembly is a first actuator assembly, and wherein the cushion of the first actuator assembly is a first cushion (Fig. 1, 3; Paragraphs 0036-0038,0042; pillow; Actuator assemblies include a first actuator assembly with a first cushion attached thereto to facilitate positioning of cushion).
The modified device of Sanders is silent regarding wherein the at least one frame member includes a second frame member positioned at a fixed location relative to the seat, the second frame member extending upward above the seat, wherein the scoliosis treatment platform includes a second actuator assembly connected to the second frame member, the second actuator assembly including a second cushion oriented toward the region overlying the seat such that at least a portion of the second cushion is configured to contact an anterior area of the patient when the patient is seated on the seat, the second actuator assembly configured to apply a specified anterior-to-posterior force through the second cushion to the anterior area of the patient when the patient is seated on the seat.
However, Lees further discloses wherein the at least one frame member includes a second frame member positioned at a fixed location relative to the seat, the second frame member extending upward above the seat (Fig. 4-5; 0038, 0046; vertical member 402, front support assembly 414) wherein the scoliosis treatment platform includes a second actuator assembly connected to the second frame member, the second actuator assembly including a second cushion oriented toward the region overlying the seat such that at least a portion of the second cushion contacts an anterior area of the patient when the patient is seated on the seat (Fig. 4-5; Paragraphs 0038, 0046; vertical member 402, front support assembly 414, chest support 450).
Baranov further teaches a spinal adjustment apparatus that has cushions for applying force that are adjustable to apply a specified force (Fig. 1, 3; Paragraphs 0036-0038, 0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified  the device of Lees so that the chest support 450 of Lees can be adjusted toward and away from the patient when in use to accommodate patients of different sizes through the combination of prior art elements according to known methods to yield predictable results with the addition of the spine formation means 12 of Baranov as part of the front support assembly 414 of Lees where the equivalent of adjustment of the back supports 38 in horizontal direction (a depth of seating) that is realized by a way of torsion or wring of the screw (44) from/into the slide-block (40) causes the chest support 450 to narrow the gap between itself and back stop 480. Because the chest support 450 is mounted to the front support assembly 414 by two attachment points (see Lees: Fig. 4) therefore there would need to be two screw mechanisms(see Baranov: screw 44, lock-nut 46), one at each attachment, that work together to provide the specified anterior-to-posterior force through the second cushion to the patient.
Regarding claim 25, the modified device of Lees discloses the device of claim 24.
Lees further discloses wherein the first actuator assembly is positioned vertically closer to the seat than the second actuator assembly (Lees ( second actuator assembly): Fig. 4-5; 0036, 0038, 0046, 0048; vertical member 402, front support assembly 414, chest support 450; also see Sanders (first actuator assembly): Fig. 1-4; Col. 5 lines 7-45; bracket 49, handle 67, bar 14/40/41, hand screw 46 and brackets 27/28; Both actuator assemblies are adjustable in the vertical direction of control force application, therefore the first actuator assembly can be positioned closer to the seat than the second actuator assembly).
Regarding claim 26, the modified device of Lees discloses the device of claim 24.
The modified device of Lees is silent regarding wherein the second actuator assembly is positioned to apply the second cushion to both the anterior area of the patient and a second lateral side of the patient when the patient is seated on the seat, the second lateral side being opposite the first lateral side.
However, Lees teaches that the second cushion (chest support 450) can be adjusted along arrow f to assure appropriate fit to a patient's chest for the proper administration of treatment (Fig. 4- 6; Paragraph 0038, 0046; vertical member 402, front support assembly 414, chest support 450).
Sanders teaches that it is known to pivot cushions for applying force to a patient so that the treatment can be individualized to the specific needs of a patient (see Col. 3 lines 31-41 and Col. 5 lines 40-45).
Baranov teaches a screw mechanism that is used to adjust the force applied by the second cushion as taught for claim 24 (Fig. 1, 3; 0036-0038, 0042; pillow 42, screw 44, lock-nut 46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an anterior to lateral force to the patient with the modified device of Lees by adjusting each screw mechanism on the second cushion 450 to have different lengths. By having one screw extend longer than the other screw, the cushion will have a left-to-right angled or slanted orientation relative to the patient and which means that the contact area of the cushion instead of being straight on will be offset to one side which causes the cushion to apply force to the anterior area of the patient and a second lateral side of the patient thus providing an anterior to lateral force to the patient in order to individualize treatment to a patient.
Regarding claim 27, the modified device of Lees discloses the device of claim 26.
Lees further discloses wherein the first actuator assembly is positioned vertically closer to the seat than the second actuator assembly (Lees ( second actuator assembly): Fig. 4-5; 0036, 0038, 0046, 0048; vertical member 402, front support assembly 414, chest support 450; also see Sanders (first actuator assembly): Fig. 1-4; Col. 5 lines 7-45; bracket 49, handle 67, bar 14/40/41, hand screw 46 and brackets 27/28; Both actuator assemblies are adjustable in the vertical direction of control force application, therefore the first actuator assembly can be positioned closer to the seat than the second actuator assembly).
Regarding claim 34, the modified device of Lees discloses the device of claim 1.
Lees further discloses a hinge disposed to enable tilting of the scoliosis treatment platform in a controlled manner relative to horizontal when the patient is seated (where chair assembly 440 meets 416, see Figs. 5-6 and Paragraphs 0041, the chair assembly pivots about the connection point and thereby forms a hinge to allow tilting of the platform relative to horizontal).
Regarding claim 35, the modified device of Lees discloses the device of claim 34.
Lees further discloses a central support structure (angular drive mechanism 444, see Figs. 5-6 and Paragraph 0041) attached to the base upon which the leg structures are positioned (see Figs. 5-6), the central support structure configured to provide for controlled rotation of the scoliosis treatment platform about a central axis of rotation that extends in a direction substantially perpendicular to a plane of the seat when the patient is seated on the seat (see Figs. 5-6 and Paragraph 0041; Drive mechanism allows for angle of the chair to be tilted along arrow a, and thus allows for controlled rotation about an axis substantially perpendicular to the plane of the seat, as the tilting is forward, and thus about the plane of the seat).
Claims 2-5 and 28-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lees (US 2010/0147314) in view of Sanders (US 2644447) and Baranov (US 2006/0238006) and Stauch (U.S 2012/0053633), as applied to claims 1, 6-12, 15-16, and 21-22 above, and further in view of NPL: Scoliosis - Our Journey with the Clear Institute (2010) {scoliosisjourneyclear.blogspot.com} [referred to as Scoliosis].
Regarding claim 2, the modified device of Lees discloses the device of claim 1.
Lees is silent regarding a strap connected to one or more of the seat, the leg structures, and the at least one frame member, the strap configured to extend around the patient and apply a specified lateral-to-medial force to a lumbar region on a second lateral side of the patient when the patient is seated on the seat, the second lateral side being opposite of the first lateral side.
Scoliosis teaches straps (see figure 2: straps) running from the posts on either side of the patient around the patient with padding material (see figure 3: padding) between the patient and the straps running through ratcheting levers (see figure 4: ratchets) attached to the posts with the straps applying force in both the lumbar and thoracic regions. [Posting from March 21, 2010]
 
    PNG
    media_image1.png
    878
    658
    media_image1.png
    Greyscale

Figure 1: Original
 
    PNG
    media_image2.png
    832
    624
    media_image2.png
    Greyscale

Figure 2: Straps (in rectangles)
 
    PNG
    media_image3.png
    872
    654
    media_image3.png
    Greyscale

Figure 3: Padding (in rectangles)
 
    PNG
    media_image4.png
    840
    631
    media_image4.png
    Greyscale

Figure 4: Ratchets (in rectangles)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to further modify the teachings of Lees-Sanders-Baranov-Stauch with the teachings of Scoliosis, because all apparatus are for the adjustment of the spine to correct deformities, for the addition of padded strap assemblies with ratcheting levers to provide pulling force on the patient, as taught by Scoliosis, that are mounted to the frame member that the cushion assemblies for pushing force, as taught by Lees-Sanders-Baranov-Stauch (Lees: Fig. 4-6; 0036, 0048; chair assembly 412), are mounted to with the advantage of the combination is the ability to apply force on the patient from multiple directions (push/pull) to be able to treat more than one spinal deformity, such as scoliosis, lordosis, and kyphosis, as a combination of prior art elements according to known methods to yield predictable results.
Regarding claim 3, the modified device of Lees discloses the device of claim 2.
Scoliosis further teaches wherein a portion of the strap that contacts the patient is fitted with a padding material, such that the padding material is positioned between the strap and the patient (see Scoliosis teaching explanation in claim 2, padding is between strap and patient).
Regarding claim 4, the modified device of Lees discloses the device of claim 2.
Scoliosis further teaches a ratcheting lever connected to one or more of the seat, the leg structures, and the at least one frame member, the ratcheting lever configured to provide for tightening of the strap to apply the specified lateral-to-medial force to the lumbar region on the second lateral side of the patient when the patient is seated on the seat (see Scoliosis teaching explanation in claim 2).
Regarding claim 5, the modified device of Lees discloses the device of claim 2.
Scoliosis further teaches wherein the actuator assembly and the strap are connected to the scoliosis treatment platform on a same side of the scoliosis treatment platform (see Scoliosis teaching explanation in claim 2).
Regarding claim 28, the modified device of Lees discloses the device of claim 24.
Lees is silent regarding a first strap connected to one or more of the seat, the leg structures, and the at least one frame member, the first strap configured to extend around the patient and apply a specified lateral-to-medial force to a lumbar region on a second lateral side of the patient when the patient is seated on the seat, the second lateral side being opposite of the first lateral side; and a second strap connected to one or more of the seat, the leg structures, and the at least one frame member, the second strap configured to extend around the patient and apply a specified anterior-to-posterior force to an upper torso of the patient at a location above both the first cushion and the second cushion when the patient is seated on the seat.
Scoliosis teaches straps (see figure 2: straps) running from the posts on both sides of the patient around the patient with padding material (see figure 3: padding) between the patient and the straps running through ratcheting levers (see figure 4: ratchets) attached to the posts with the straps applying force in both the lumbar and thoracic regions. [Posting from March 21, 2010]
  
    PNG
    media_image1.png
    878
    658
    media_image1.png
    Greyscale

Figure 1: Original
 
    PNG
    media_image2.png
    832
    624
    media_image2.png
    Greyscale

Figure 2: Straps (in rectangles)
 
    PNG
    media_image3.png
    872
    654
    media_image3.png
    Greyscale

Figure 3: Padding (in rectangles)
 
    PNG
    media_image4.png
    840
    631
    media_image4.png
    Greyscale

Figure 4: Ratchets (in rectangles)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to further modify the teachings of Lees-Sanders-Baranov-Stauch with the teachings of Scoliosis, because all apparatus are for the adjustment of the spine to correct deformities, for the addition of padded strap assemblies with ratcheting levers to provide pulling force on the patient, as taught by Scoliosis, that are mounted to the frame member that the cushion assemblies for pushing force, as taught by Lees-Sanders-Baranov-Stauch [Lees: Fig. 4-6; 0036, 0048; chair assembly 412], are mounted to with the advantage of the combination is the ability to apply force on the patient from multiple directions (push/pull) to be able to treat more than one spinal deformity, such as scoliosis, lordosis, and kyphosis, as a combination of prior art elements according to known methods to yield predictable results.
It would have been obvious to one of ordinary skill in the art at the time the application was filed that in the apparatus of Lees-Sanders-Baranov-Stauch-Scoliosis both the straps and the cushions can be adjusted vertically therefore the strap can be positioned to apply a specified anterior-to-posterior force to an upper torso of a patient at a location above both the first cushion and the second cushion. The direction of the forces applied by the straps can be adjusted by the movement of seat 420 along the direction of arrow d as taught by Lees so that the force is applied in both a lateral-to-medial direction and an anterior-to-posterior direction simultaneously. The vertical adjustment of the straps is from the ability to change the length of the straps with the ratcheting lever so that when the strap is loose its vertical position on the patient can be set before tightening with the ratcheting lever. The cushions can be adjusted in the vertical direction as taught by Sanders (Fig. 1-4; Col. 4 lines 3-22 and Col. 4 lines 57-71; also see Claim 3; assembly 16, assembly 18] in order to individualize treatment to a patient. With both the cushions and straps adjustable in the vertical direction on the patient it would have been obvious to one of ordinary skill in the art at the time the application was filed to position the second strap above the first and second cushions to provide the patient specific forces to treat the spine.
It has been interpreted by the examiner from a reading of claims 24, 26, and 28-30 along with the specification that when in the claims a specified lateral-to-medial force, anterior-to- posterior force, or posterior-to-anterior force is mentioned the force is not required to be solely in one of the three directions (i.e. the force can have both a lateral-to-medial component and an anterior-to-posterior component) because claims 26, and 29-30 claim multi-component forces.
Regarding claim 29, the modified device of Lees discloses the device of claim 28.
Scoliosis further teaches wherein the second strap is also configured to apply a specified lateral-to-medial force to the first lateral side of the patient when the patient is seated on the seat (see Scoliosis teaching explanation in claim 28).
Regarding claim 30, the modified device of Lees discloses the device of claim 28.
Sanders further teaches wherein the first cushion is configured to contact both the first lateral side and posterior area of the patient (see Fig. 1-3 and Col. 3 lines 20-35, the pads may be adjusted rearwardly by adjustment of the hand screws 30 to move the bars 26/25 backwards; Thus, the adjustment of the pads allows for contacting of the patient at both a lateral and posterior portion of the patient).
Baranov further teaches wherein the first actuator assembly configured to apply a specified posterior-to-anterior force through the second cushion to posterior area of the patient in addition to the specified lateral-to-medial force applied to the lateral portion of the rib cage of the patient when the patient is seated (Fig. 1, 3; 0036-0038, 0042; pillow 42, screw 44, lock-nut 46; It is noted that adjustment of the second cushion to contact the posterior by the mechanism of Sanders can allow for application of the specified force by tightening the nut of Baranov to bring it into further contact with the patient; Any cushion applying force to both the posterior and lateral portions must have component forces in both the anterior/medial directions).
It has been interpreted by the examiner from a reading of claims 24, 26, and 28-30 and the specification that when in the claims a specified lateral-to-medial force, anterior-to-posterior force, or posterior-to-anterior force is mentioned the force is not required to be solely in one of the three directions (i.e. the force can have both a lateral-to-medial component and an anterior- to-posterior component) because claims 26, and 29-30 claim multi-component forces.
Regarding claim 31, the modified device of Lees discloses the device of claim 28.
Scoliosis further teaches wherein a portion of the first strap that contacts the patient is fitted with a padding material, such that the padding material is positioned between the first strap and the patient (see Scoliosis teaching explanation in claim 28).
Regarding claim 32, the modified device of Lees discloses the device of claim 31.
Scoliosis further teaches wherein a portion of the second strap that contacts the patient is fitted with a padding material, such that the padding material is positioned between the second strap and the patient (see Scoliosis teaching explanation in claim 28).
Regarding claim 33, the modified device of Lees discloses the device of claim 28.
Scoliosis further teaches a first ratcheting lever connected to one or more of the seat, the leg structures, and the at least one frame member, the first ratcheting lever configured to provide for tightening of the first strap to apply the specified lateral-to-medial force to the lumbar region on the second lateral side of the patient when the patient is seated on the seat (see Scoliosis teaching explanation in claim 28),
and a second ratcheting lever connected to one or more of the seat, the leg structures, and the at least one frame member, the second ratcheting lever configured to provide for tightening of the second strap to apply the anterior-to-posterior force to the upper torso portion of the patient when the patient is seated on the seat (see Scoliosis teaching explanation in claim 28).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lees (US 2010/0147314) in view of Sanders (US 2644447) and Baranov (US 2006/0238006) and Stauch (U.S 2012/0053633), as applied to claims 1, 6-12, 15-16, and 21-22 above, and further in view of Kim et al (US 2005/0216061).
Regarding claim 13, the modified device of Lees discloses the device of claim 11.
Lees is silent regarding wherein the cushion movement mechanism is electronically controlled through a controllable electronic motor.
Kim teaches the use of computer controlled motors to perform the movement in each direction of the respective position regulating mechanisms (Paragraph 0055).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to further modify the teachings of Lees, Sanders, and Baranov with the teachings of Kim because all apparatus are for the adjustment of the spine to correct deformities. The computer controlled pulse motors of Kim that drive the movement of the regulating mechanisms would be added to the actuator assembly as taught be Baranov as the use of a known technique to improve similar devices in the same way where the advantage of the combination is when the adjustment of the apparatus to a subject is performed once, it is subsequently unnecessary to perform a second adjustment because the computer controlled motors through the computer to have the ability to store patient settings so that the motor can move the cushion to the same location across treatments for a patient.
Regarding claim 14, the modified device of Lees discloses the device of claim 11.
Kim further teaches wherein the actuator assembly is configured to electronically communicate with a computer implemented control system that is configured to control operation of the controllable electronic motor (Paragraph 0055).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lees (US 2010/0147314) in view of Sanders (US 2644447) and Baranov (US 2006/0238006) and Stauch (U.S 2012/0053633), as applied to claims 1, 6-12, 15-16, and 21-22 above, and further in view of Agrawal et al. (US 2017/0042717).
Regarding claim 17, the modified device of Lees discloses the device of claim 1.
Lees is silent regarding at least one sensor positioned and configured to measure the lateral- to-medial force applied through the cushion to at least a lateral portion of the rib cage of the patient when the patient is seated on the seat.
Agrawal teaches orientation and force sensors used for monitoring and control. These sensors and actuators may be used to provide closed-loop control of the corrective forces on the spine (Paragraphs 0039, 0043, 0045, 0090).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to further modify the teachings of Lees, Sanders, and Baranov with the teachings of Agrawal because all apparatus are for the adjustment of the spine to correct deformities. The orientation and force sensors of Agrawal are added to the cushion assemblies taught by Lees, Sanders, and Baranov as the use of a known technique to improve similar devices in the same way where the advantage of the combination is effective control of corrective forces on the spine both spatially and temporally and providing a way for clinical staff to monitor the spine in a close-loop through with sensors attached to the force applying cushions to measure the location and orientation of the cushion so that the exact location of force applied to the patient can be monitored.
Regarding claim 18, the modified device of Lees discloses the device of claim 17.
Agrawal further teaches wherein the at least one sensor is configured to electronically communicate with a computer implemented control system (Paragraphs 0039, 0043, 0045, 0090, 0113-117).
Regarding claim 19, the modified device of Lees discloses the device of claim 1.
Lees is silent regarding at least one sensor positioned and configured to measure a location and an orientation of the cushion relative to the seat.
Agrawal teaches wherein orientation and force sensors were used for monitoring and control. These sensors and actuators may be used to provide closed-loop control of the corrective forces on the spine (Paragraphs 0039, 0043, 0045, 0090).
It would have been obvious to one of ordinary skill in the art at the time the application was filed further modify the teachings of Lees, Sanders, and Baranov with the teachings of Agrawal because all apparatus are for the adjustment of the spine to correct deformities. The orientation and force sensors of Agrawal are added to the cushion assemblies taught by Lees, Sanders, and Baranov as the use of a known technique to improve similar devices in the same way where the advantage of the combination is effective control of corrective forces on the spine both spatially and temporally and providing a way for clinical staff to monitor the spine in a close-loop through with sensors attached to the force applying cushions to measure the location and orientation of the cushion so that the exact location of force applied to the patient can be monitored.
Regarding claim 20, the modified device of Lees discloses the device of claim 19.
Agrawal further teaches wherein the at least one sensor is configured to electronically communicate with a computer implemented control system (Paragraphs 0039, 0043, 0045, 0090, 0113-117).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S Patent No. 1,527,754 A to Simon - chair with bracket with cushions that may be moved and tightened to compress the patient’s chest. Cushions are positioned on a lateral side of the patient such that tightening would apply a lateral-to-medial linear force. The two sides are moveable in separate directions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785